Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/04/2022 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
	
Response to Amendment
This office action is responsive to the amendment filed on 02/10/2022.  As directed by the amendment claims  12, 14, 17 & 37 are canceled, claims 1, 18 & 23-24 are amended. Claims 1-3, 5-7, 18, 19, 21-26, 28 and 30-33 are currently pending.
Election/Restrictions
Claim-1 is allowable. The restriction requirement between the Species 1(i) and 1(ii), as set forth in the Office action mailed on 01/06/2022, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of for claim-8, directed to Species-1(i) has been withdrawn because claim- require all the limitations of an allowable generic linking claim-1 as required by 37 CFR 1.141.
In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1-3, 5-8, 18, 19, 21-26, 28 and 30-33 are allowed.
The following is an examiner’s statement of reasons for allowance: the most pertinent prior art by Gatto in the patent publication (US 6,059,776 A) discloses a surgical apparatus, with a handle at the proximal end, a shaft extending in the distal direction from the handle, and a tip disposed at distal end of the shaft. The distal portion of the shaft being sized and shaped to be inserted into a subject during laparoscopic surgery. 
Gatto further discloses, the tip comprises two moving parts in order to cut tissue that is grasped between the moving parts, wherein one of the moving part is a blade which faces the tissue to be cut, and the other part is a stabilizing base configured to stabilize the tissue disposed between the moving parts.
Another prior art of record (US 2014/0031800 A1) by Ben Oren et al. discloses a cutting instrument where the cutting element is heated using laser radiation to improve the cutting performance by lowering the mechanical force needed to cut a tissue in comparison to a force that would be required to cut the tissue in the absence of the heated cutting element. 

They also do not teach, the internal surface of the hollow cavity is shaped such a way that it reflects the laser energy toward the lower edge of the tissue-cutting element of the mechanical cutting blade.
For those reasons the claims are deemed to be allowable over the prior arts of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are: 
(US 2014/0066911 A1) by NAU Jr.
(US 2009/0182314 A1) by Eliachar et al. discloses a surgical instrument for use in laparoscopic surgical procedures, which includes a handle, an elongated shaft, and a tip, wherein the shaft is coupled to the handle, and the tip is pivotally coupled to the distal end of the shaft for articulation about an articulation axis. The tip is laser facilitated for removal of tissue from the body cavity. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAHED KABIR whose telephone number is (469)295-9117. The examiner can normally be reached Monday-Friday: 9:30-6:00pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 


/Z.K./ Zahed Kabir
Examiner
Art Unit 3792



/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792